EXHIBIT 99.2 Agreement to File Jointly The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of Common Stock, $.001 par value per share, of GWG Holdings, Inc. and any further amendments thereto executed by each and any of us shall be filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, and further agree that this Agreement of Joint Filing be included as an Exhibit to such joint filing. This Agreement may be executed simultaneously in any number of counterparts, all of which together shall constitute one and the same instrument. Date:October 6,2014 By: /s/ Jon R.Sabes Jon R. Sabes By: /s/ Steven F. Sabes Steven F. Sabes OPPORTUNITY FINANCE, LLC By: /s/ JonSabes JonSabes Manager INSURANCE STRATEGIES FUND, LLC By: ISF MANAGEMENT, LLC Manager By: /s/ JonSabes JonSabes Member/Manager
